Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Roberts on 2/17/2021.
The application has been amended as follows: 
1-7. 	(Cancelled)
8.              (Currently Amended) A kit for cavernosal neuromodulation controlled and powered wirelessly from an external source, comprising:
a removable penile control ring having a flexible body formed of a resilient material enclosing:
wireless communication electronics;
a power supply; and 
control circuitry associated with the wireless communication electronics and power supply; and
an implantable lead as a unitary structure having at least one electrode structured and arranged to be disposed proximate to the cavernous nerve in a penis, the implantable lead having the at least one electrode having wireless communication including an antenna with a plurality of coupling contacts adapted to receive power and control from the penile control ring to generate an electrode pulse for stimulation of the cavernous nerve when power is supplied by the penile control ring.
14-25. 	(Cancelled)
26.            (Currently Amended) A method for cavernosal neuromodulation controlled and powered wirelessly from an external source, comprising:
implanting at least one implantable lead having at least one electrode proximate to the cavernous nerve in a penis, the at least one implantable lead having the at least one electrode having wireless communication electronics including an antenna with a plurality of coupling contacts adapted to receive power and control from an external controller;
providing as an external controller a removable penile control ring having a flexible body formed of a resilient material enclosing:
wireless communication electronics;
a power supply; and 
control circuitry associated with the wireless communication electronics and power supply;
disposing the removable penile control ring about the penis; and 
activating the control circuitry of the removable penile control ring to provide at least one selected instruction set to the at least one implantable lead having the at least one electrode to generate an electrode pulse with power as supplied by the penile control ring, thereby stimulating the cavernous nerve.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 8, for a Kit for cavernosal neuromodulation controlled and powered wirelessly from an external source including a removable penile control ring having a flexible body formed of a resilient material enclosing: wireless communication electronics; a power supply; and control circuitry associated with the wireless communication electronics and power supply; an implantable lead as a unitary structure having at least one electrode structured and arranged to be disposed proximate to the cavernous nerve in a penis, the implantable lead having the at least one electrode having wireless communication electronics including an antenna with a plurality of coupling contacts adapted to receive power and control from the penile control ring to generate an electrode pulse for stimulation of the cavernous nerve when power is supplied by the penile control ring has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 8.
Concerning independent claim 26, for a method for cavernosal neuromodulation controlled and powered wirelessly from an external source, comprising: implanting at least one implantable lead having at least one electrode proximate to the cavernous nerve in a penis, the at least one implantable lead having the at least one electrode having wireless communication electronics including an antenna with a plurality of coupling contacts adapted to receive power and control from an external controller; providing as an external controller a removable penile control ring having a flexible body formed of a resilient material enclosing: wireless communication electronics a power supply; and  control circuitry associated with the wireless communication electronics .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792